198 F.2d 1020
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.Sol SMITH, Respondent.
No. 14042.
United States Court of Appeals Fifth Circuit.
September 25, 1952.

Petition for Review of Decision of the Tax Court of the United States (District of Texas).
Ellis N. Slack, Acting Asst. Atty. Gen., Mason B. Leming, Acting Chief Counsel, Bureau of Internal Revenue, Washington, D. C., John M. Morawski, Sp. Atty., for petitioner.
Aaron Goldfarb, Houston, Tex., for respondent.
Before HUTCHESON, Chief Judge, and HOLMES and BORAH, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard upon the motion filed by respondent for a judgment affirming the decision of the Tax Court of the United States in the above entitled and numbered cause, for the reason that the decisions of this Court in Commissioner v. Guminski, 198 F.2d 265, and Commissioner v. Gentry, 198 F.2d 267, were concerned with the same issues of fact and law as in this cause, counsel for the petitioner entering "no objection" to said motion; and in accordance with the stipulation of the parties filed April 28, 1952:


2
On consideration whereof, It is now here ordered and adjudged by this Court in accordance with the motion of respondent for judgment, and the stipulation of the parties filed and approved by this Court on April 28, 1952, that the decision of the Tax Court of the United States in the above entitled and numbered cause be, and the same is hereby, Affirmed.


3
It is further ordered that a certified copy of the Motion of respondent for judgment, stipulation of April 28, 1952, and of this Judgment be forwarded to the Tax Court of the United States.


4
Affirmed on Stipulation of the Parties.